Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 1 of 7                     PageID #: 56



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


MAYRA ALEJANDRA GALDO                         )
MELENDEZ,                                     )
                                              )
                      Plaintiff               )
                                              )
v.                                            )   Civil Action No.: 2:18-cv-377-JAW
                                              )
GUSTAVO FAVERON PATRIAU,                      )
                                              )
                      Defendant               )
                                              )


                  Plaintiff’s Memorandum For Local Rule 56(h) Pre-Filing
                                       Conference

       Pursuant to the Court’s Procedural Order (ECF No. 17), Plaintiff Mayra Alejandra Galdo

Meléndez files this pre-conference memorandum as a response to the pre-conference

memorandum filed by Defendant Gustavo Faverón Patriau.

       As mentioned, on September, 2016 the Defendant was accused by several women of

sending them obscene messages online and provided screenshots of conversations with the

Defendant as evidence against him. One of these women was Tania Sotelo, a friend of the

Plaintiff. The Plaintiff was not an accuser, but a person that posted on her anonymous Twitter

account the screenshots that were provided by Tania Sotelo and upheld (and still upholds) the

accusation of her friend against the Defendant. The media picked up the case because the

Defendant is a public person in Peru.

       On September 28, 2016, approximately two weeks after the accusations started, the

Defendant posted his response on his blog (“the Post”), which was later shared on national

newspapers and on social media by public figures in Peru (including the ex-First Lady Nadine



                                                                                                 1
 Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 2 of 7                       PageID #: 57



Heredia and the journalist Rosa Maria Palacios, both acquaintances of the Defendant). Using a

coarse ad hominem strategy, the Defendant focused on the Plaintiff to rest credibility to the

accusations he was facing, to victimize himself and to retaliate against her. This Post that

defamed the Plaintiff and invaded her privacy cannot be considered as a legitimate self-defense.

                       Basis for opposing Motion for Summary Judgment

         The Defendant’s Motion for Summary Judgment must be denied considering that the

Plaintiff has enough probative evidence to support the elements of her claim. As the Defendant

concedes “the Post speaks for itself”.

                       Issues for opposing Motion for Summary Judgment

    I.      Defamation. The Plaintiff rejects the characterization of her persona as a “limited

purpose public figure” because she did not thrust herself as Mayra Galdo to the forefront of the

controversy concerning the Defendant. The Plaintiff never revealed her name, but used a Twitter

account which does not identify her as Mayra Galdo, exercising her right to speak anonymously.

See Doe v. 2TheMart.com Inc., 140 F.Supp.2d 1088 (W.D. 2001). It was the Defendant’s Post

the action that thrust the Plaintiff to the public for the first time.

Notwithstanding, even assuming that the standard of proof is malice, evidence shows that the

Defendant acted with reckless disregard of the truth, with the sole objective of damaging the

credibility of the Plaintiff and retaliating against her. Via Facebook messages, the Defendant told

Irina Marquina to tell the Plaintiff that if she did not take back her testimony against the

Defendant he would publish a post against the Plaintiff containing private information. This fact

is in dispute because the Defendant has denied this under oath; even if there is convincing

evidence that he acted in this way.




                                                                                                    2
Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 3 of 7                        PageID #: 58



       Furthermore, because the Defendant in fact sent unwanted messages to the women

accusing him, he had to know that the Plaintiff was not forging testimonies. Evidence shows that

the Post was not published with good faith since he had no real basis for the speculations he

made. See Amant v. Thompson, 390 U.S. 727 (1968).

       A communication is defamatory if tends to expose the plaintiff to public hatred, contempt

or ridicule, or deprive her of the benefit of public confidence or social intercourse. See Briola v.

Bass Publ’g Co., 25 A.2d 489, 490 (Me. 1942) and Brown v. Guy Gannett Publ’g Co., 82 A.2d

797, 798 (Me. 1951). In his publication, the Defendant refers to the accusations as an

“operation”, an “orchestrated move” that “had the style of fujitrolls” (which are Internet trolls

that support the ex-President and dictator Fujimori and attack their political opponents online),

and also refers directly to the Plaintiff, mentioning her name. The Defendant accused the

Plaintiff of “being the person behind all of it”, that the accusations “came from” the Plaintiff, and

accused the Plaintiff of having “coordinated that other people joined”.

       The Defendant also accused the Plaintiff of “stalking him for years” and accused her of

being part of a whole group of people that included the fastest journalist in Peru (Marco

Sifuentes) that was plotting, manipulating and forging testimonies against him.

Additionally, the Defendant expressly mentioned that Irina Marquina told him that she had

“realized that Mayra (Plaintiff) had been lying to her”, which has been denied by Irina Marquina.

       All of these statements are defamatory per se and are sufficiently factual not to be

considered just a mere opinion of the Defendant protected by the First Amendment. Considering

that the Plaintiff worked as a lawyer in Peru, the allegation that she was lying and forging

testimonies was especially damaging for her reputation and career. Additionally, evidence shows

how after the publication of the Post, the Plaintiff was publicly humiliated and ridicule online.



                                                                                                       3
Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 4 of 7                         PageID #: 59



For purposes of defining if the Post is or not defamatory, the Court must not only consider each

of the statements, but look to the “totality of the circumstances”. See Lester v. Powers, 586 A.2d

65, 71 (Me. 1991).

         Defendant also argues that the Plaintiff did not suffer “actual damages”. This is not true.

The Plaintiff has claimed that she lost her job, was not able to find a job after and due to the

harassment she suffered after the publication of the Post took the decision to leave her country.

Actual injury is not limited to out-of-pocked loss and must include emotional injuries, loss of

enjoyment, pain and suffering, personal humiliation, impairment of reputation and standing in

the community. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 349 (1974), Curtis v. Porter, 784

A.2d 18, 19 (Me. 2001); Rippet v. Bemis, 672 A.2d 82, 88 (Me. 1996); Saunders v. VanPelt, 497

A.2d 1121, 1126 (Me. 1985). Emotional injury damages and punitive damages will have to be

determined by the jury.

   II.      Invasion of Privacy: False Light. The emails posted by the Defendant, plus other

allegations and statements of the Defendant portray an image of the Plaintiff as a mentally

disturbed person that was constantly rejected by the Defendant. The Defendant mentions that he

never accepted any invitation of the Plaintiff and that the Plaintiff used to go to his public

presentations. It is not true that the Defendant never accepted any invitation, because the

Defendant accepted to go to the bar Sargenrto Pimienta on January 10, 2015. In his post, the

Defendant lies and says that he did not go. In this publication, the Defendant avoids showing his

answers to the emails sent to the Plaintiff, which now have been provided as evidence.

Furthermore, during all the years of the relationship between the Defendant and the Plaintiff, the

Plaintiff went to only 3 of the Defendant’s public presentations. The Plaintiff contends that she

was not “on the first row”, “looking at the Defendant” all the time in these events, as the



                                                                                                       4
 Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 5 of 7                           PageID #: 60



Defendant claims to portray the Plaintiff as an obsessed fan that stalked him. The Defendant

also claims that the Plaintiff offered him to sit with her and her friend Tania Sotelo when they all

encounter at the bar Pitahaya, Miraflores. This never happened. This statement is again part of

the Defendant’s strategy to place Plaintiff in a false light before the public to impair her

credibility.

    III.       Invasion of Privacy: Disclosure of Private Facts. The Defendant doxed the Plaintiff

by saying publicly her name and that she was the person managing the twitter account

@mssalinger. Doxxing is recognized as the practice of disclosing a person’s identifying

information on the Internet to retaliate against and harass the “outed” person. As mentioned, the

goal of the Defendant with the publication of his Post was to retaliate against the Plaintiff.

Additionally, the emails posted by the Defendant in his Post constitute invasion of privacy in the

form of publication of private facts because: (a) they are personal and intimate and its disclosure

would offend a reasonable person, even if the information is wholly true; (b) not generally

known to the public; (c) not newsworthy; and (d) they were widely communicated by the

Defendant in his blog.

           All of the emails posted were sent to the Defendant in the context of the close

relationship the plaintiff and the defendant had. This relationship started on 2009 and continued

until 2015.Plaintiff contends the statement made by the Defendant that he was a “stranger” to the

Plaintiff.

           These emails contain private matters of the Plaintiff (including details of her sexual life),

and were never intended to be disclosed to the public, as the subjects touched thereof are not a

matter of public concern and were not related to the accusations the Defendant was facing.




                                                                                                           5
 Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 6 of 7                        PageID #: 61



                            Estimated Length Memorandum Lenght

        Plaintiff anticipates that the Memorandum opposing Summary Judgment would exceed

the 20 page maximum set in Local Rule 7(e), considering the complexity of this matter and how

factual based it is.

                              Estimated Factual Statement Length

        Plaintiff estimates that she will file about at least 70 additional statements of material

fact.

                                         Estimated Record

        Plaintiff anticipates that her Opposing Statement of Material Facts could be supported by

at least 150 additional pages that will include documentary evidence provided as part of the

Requests for Production of Documents and the Request for Admissions.



                                                      Respectfully submitted,

Date: April 30, 2019


                                                               /s/ Mayra Alejandra Galdo Melendez
                                                       Mayra Alejandra Galdo Melendez
                                                       Plaintiff
                                                       Mayra.Galdo@gmail.com




                                                                                                     6
Case 2:18-cv-00377-JAW Document 19 Filed 04/30/19 Page 7 of 7                    PageID #: 62



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


MAYRA ALEJANDRA GALDO                        )
MELENDEZ,                                    )
                                             )
                       Plaintiff             )
                                             )
v.                                           )   Civil Action No.: 2:18-cv-377-JAW
                                             )
GUSTAVO FAVERON PATRIAU,                     )
                                             )
                       Defendant             )
                                             )


                                   CERTIFICATE OF SERVICE

              I, Mayra Alejandra Galdo Meléndez, hereby certify that on the 30 th day of April,

2019, filed Plaintiff’s Memorandum for Local Rule 56(h) Pre-Filing Conference with the Clerk

of Court using the CM/EFC system.



Date: April 30, 2019


                                                           /s/ Mayra Alejandra Galdo Melendez
                                                   Mayra Alejandra Galdo Melendez
                                                   Plaintiff
                                                   Mayra.Galdo@gmail.com




                                                                                                  7
